The opinion of the Court was drawn up by
Rice, J.
None of the material allegations in the plaintiff’s bill are controverted by the defendants. On the contrary, so far as the defendants have knowledge, they are expressly admitted. From the bill and answers, it appears that David B. Brown, in his life time, purchased the land described in the plaintiff’s bill, and took a deed thereof in his own name, but paid therefor with the money furnished for that purpose by the plaintiff. From these facts, a trust resulted by implication of law, in favor of the plaintiff.
*54The estate of David B. Brown, which was represented to be insolvent, turns out, on settlement, to be solvent. There are no parties interested in said estate adversely to the plaintiff, except Frances U. Dwelley, who was the widow of said deceased, and is administratrix on his estate, and two minor children of the deceased, who appear by guardian.
As neither of these parties contest the truth or equity of the plaintiff’s claim, but, so far as they have knowledge, expressly admit the same, we can perceive no reason why the prayer of the bill should not be granted.
The case is, therefore, remitted to the County Court, where a decree will be entered, directing the defendants to convey the land described, by deed of quit claim, according to the prayer of the plaintiff’s bill, but without costs to the defendants, who are in no fault.
Tenney, O. J., Hathaway, Appleton, Cutting, and Goodenow, J. J., concurred.